Exhibit 10.10

 

INDEMNIFICATION AGREEMENT
BETWEEN
POWER-ONE, INC.
AND

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Definitions

2

2.

Indemnification

3

 

2.1

Indemnification in Third-Party Actions

3

 

2.2

Indemnification in Proceedings By or In the Name of the Company

3

 

2.3

Partial Indemnification

3

 

2.4

Indemnification Hereunder Not Exclusive

3

 

2.5

Indemnification of Indemnified Costs of Successful Party

4

 

2.6

Indemnified Costs Advanced

4

 

2.7

Limitations on Indemnification

4

3.

Presumptions

5

 

3.1

Presumption Regarding Standard of Conduct

5

 

3.2

Determination of Right to Indemnification

5

 

 

3.2.1

Burden

5

 

 

3.2.2

Standard

5

4.

Other Agreements

5

 

4.1

Change in Control Event

5

 

4.2

Maintenance of Liability Insurance

6

 

 

4.2.1

Affirmative Covenant of the Company

6

 

 

4.2.2

Indemnitee Named as Insured

6

 

4.3

Agreement to Serve

6

 

4.4

Effect of this Agreement on Employment Agreement

6

 

4.5

Nature of Rights; Separability

6

 

4.6

Savings Clause

7

 

4.7

Repayment of Indemnified Costs

7

 

4.8

Repayment

7

 

4.9

Mutual Acknowlegment.

7

5.

Indemnification Procedure

7

 

5.1

Notice

7

 

5.2

Company Participation

7

 

5.3

Settlement

8

 

--------------------------------------------------------------------------------


 

 

5.4

Subrogation

8

6.

Miscellaneous Provisions

8

 

6.1

Amendments; Waivers

8

 

6.2

Interpretation; Governing Law

8

 

6.3

Headings

8

 

6.4

Consent to Jurisdiction

8

 

6.5

Counterparts

8

 

6.6

Successors and Assigns

9

 

6.7

Expenses; Legal Fees

9

 

6.8

Representation by Counsel; Interpretation

9

 

6.9

Specific Performance

9

 

6.10

Time is of the Essence

9

 

6.11

Notices

9

 

--------------------------------------------------------------------------------


 

POWER-ONE, INC.

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of April 25, 2006,
by and between Power-One, Inc., a Delaware corporation (the “Company”), and the
individual whose name appears below the word “Indemnitee” on the signature
page of this Agreement (the “Indemnitee”). In consideration of the services of
the Indemnitee to the Company, and to induce the Indemnitee to provide services
as a director and/or officer of the Company or any of its subsidiaries, the
Company and the Indemnitee agree as follows:

 

RECITALS

 

A.                                    The Indemnitee has agreed to serve, or as
applicable, to continue to provide service, as a director and/or officer of the
Company or any of its subsidiaries, and in such capacity will render valuable
services to the Company.

 

B.                                    The Company has concluded that insurance
and statutory indemnity provisions may provide inadequate protection to
individuals requested to serve as its directors and officers.

 

C.                                    To induce and encourage the Indemnitee to
serve as a director and/or officer of the Company or any of its subsidiaries,
the Company’s Board of Directors has decided that this Agreement is not only
reasonable and prudent, but necessary, to promote and ensure the best interests
of the Company and its stockholders.

 

AGREEMENT

 

1. Definitions

 

As used in this Agreement:

 

“Agent” means a director, officer, employee or agent of the Company or of any
other corporation, partnership, joint venture, trust, employee benefit plan, or
other enterprise that the Indemnitee served in any of such capacities at the
request of the Company.

 

“Change in Control Event” has the same meaning as a “Change in Control Event” as
defined in the Company’s 2004 Stock Incentive Plan (as it may be amended from
time to time).

 

“Expenses” includes, but is not limited to, attorneys’ fees, disbursements and
retainers, accounting and witness fees, travel and deposition costs, expenses of
investigations judicial or administrative proceedings or appeals and amounts
paid in settlement by or on behalf of the Indemnitee, and any expenses of
establishing a right to indemnification pursuant to this Agreement, to the
extent actually and reasonably incurred by the Indemnitee in connection with

 

2

--------------------------------------------------------------------------------


 

any Proceeding. “Expenses” does not include the amount of judgments, fines,
penalties or ERISA excise taxes actually levied against the Indemnitee.

 

“Indemnified Costs” means all Expenses, judgments, fines, penalties and ERISA
excise taxes actually and reasonably incurred by the Indemnitee in connection
with the investigation, defense, appeal, or settlement of any Proceeding.

 

A “Potential Change in Control Event” will be deemed to have occurred if:

 

(a)                                  the Company enters into an agreement or
arrangement that would constitute a Change in Control Event if consummated;

 

(b)                                 any person (including the Company) publicly
announces an intention to take or to consider taking actions that would
constitute a Change in Control Event if consummated; or

 

(c)                                  the Board of Directors adopts a resolution
to the effect that, for purposes of this Agreement, a Potential Change in
Control Event has occurred.

 

“Proceeding” means any threatened, pending or completed action, suit or
proceeding (including appeals thereof), whether brought by or in the name of the
Company or otherwise and whether of a civil, criminal or administrative or
investigative nature, in which the Indemnitee is or will be a party, witness or
other participant in, because the Indemnitee is or was an Agent, whether or not
the Indemnitee is serving in such capacity at the time any liability or Expense
is incurred for which indemnification or reimbursement is to be provided under
this Agreement.

 

2. Indemnification

 

2.1                               Indemnification in Third-Party Actions. The
Company will indemnify the Indemnitee if the Indemnitee becomes a party to, is
threatened to be made a party to, is a witness or other participant in, or is
otherwise involved in any Proceeding (other than a Proceeding by or in the name
of the Company to procure a judgment in its favor), because the Indemnitee is or
was an Agent, against all Indemnified Costs, to the fullest extent permitted by
applicable law.

 

2.2                               Indemnification in Proceedings By or In the
Name of the Company. The Company will indemnify the Indemnitee if the Indemnitee
is a party to, is threatened to be made a party to, is a witness or other
participant in, or is otherwise involved in any Proceeding by or in the name of
the Company to procure a judgment in its favor because the Indemnitee was or is
an Agent of the Company against all Indemnified Costs in connection with the
defense or settlement of the Proceeding, to the fullest extent permitted by
applicable law.

 

2.3                               Partial Indemnification. If the Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of, but not the total amount of, the Indemnified Costs,
the Company will nevertheless indemnify the Indemnitee for the portion of the
Indemnified Costs to which the Indemnitee is entitled.

 

3

--------------------------------------------------------------------------------


 

2.4                               Indemnification Hereunder Not Exclusive. The
indemnification provided by this Agreement is not exclusive of any other rights
to which the Indemnitee may be entitled under the Company’s Certificate of
Incorporation, the Bylaws, any agreement, any vote of stockholders or
disinterested directors, applicable law, or otherwise, both as to action in the
Indemnitee’s official capacity and as to action in another capacity on behalf of
the Company.

 

2.5                               Indemnification of Indemnified Costs of
Successful Party. Notwithstanding any other provisions of this Agreement, to the
extent that the Indemnitee has been successful in defense of any Proceeding or
in defense of any claim, issue or matter in the Proceeding, on the merits or
otherwise, including, but not limited to, the dismissal of a Proceeding without
prejudice (unless such dismissal is based upon a settlement that would not be
covered under this Agreement), the Indemnitee will be indemnified against all
Indemnified Costs incurred in connection therewith to the fullest extent
permitted by applicable law.

 

2.6                               Indemnified Costs Advanced. The Indemnified
Costs incurred by the Indemnitee in any Proceeding will be paid promptly by the
Company in advance of the final disposition of the Proceeding at the written
request of the Indemnitee to the fullest extent permitted by applicable law. The
advances to be made will be paid, or caused to be paid, by the Company to the
Indemnitee within 30 days following delivery of the written request by
Indemnitee to the Company, accompanied by substantiating documentation.

 

2.7                               Limitations on Indemnification.
Notwithstanding anything to the contrary in this Agreement, the Company is not
required to make payments to:

 

(a)                                  indemnify or advance Indemnified Costs with
respect to Proceedings initiated or brought voluntarily by the Indemnitee and
not by way of defense, except with respect to Proceedings brought to establish
or enforce a right to indemnification under this Agreement or any other statute
or law or otherwise as required under applicable law;

 

(b)                                 indemnify the Indemnitee for any Indemnified
Costs for which payment is actually made to the Indemnitee under an insurance
policy, except for any excess beyond the amount of payment under the policy;

 

(c)                                  indemnify the Indemnitee for any
Indemnified Costs sustained in any Proceeding for an accounting of profits made
from the purchase or sale by the Indemnitee of securities of the Company
pursuant to Section 16(b) of the Securities Exchange Act of 1934, as amended,
the rules and regulations promulgated thereunder and amendments thereto or
similar provisions of any federal, state or local law;

 

(d)                                 indemnify the Indemnitee for any Indemnified
Costs resulting from Indemnitee’s conduct that is finally adjudged by a court of
competent jurisdiction to have been willful misconduct, knowingly fraudulent or
deliberately dishonest; or

 

(e)                                  indemnify the Indemnitee if a court of
competent jurisdiction finally determines that such payment is unlawful.

 

4

--------------------------------------------------------------------------------


 

3. Presumptions

 

3.1                               Presumption Regarding Standard of Conduct. The
Indemnitee will be conclusively presumed to have met the relevant standards of
conduct as defined by applicable law for indemnification pursuant to this
Agreement unless a determination that the Indemnitee has not met the relevant
standards is made by (a) the Board of Directors of the Company by a majority
vote of a quorum consisting of directors who are not parties to the Proceeding,
(b) the stockholders of the Company by majority vote, or (c) in a written
opinion by independent legal counsel, selection of whom has been made by the
Company’s Board of Directors and approved by the Indemnitee.

 

3.2                               Determination of Right to Indemnification.

 

3.2.1                     Burden. If a claim under this Agreement is not paid,
or caused to be paid, by the Company within 30 days of receipt of written
notice, the right to indemnification as provided by this Agreement will be
enforceable by the Indemnitee in any court of competent jurisdiction, and all
reasonable costs and expenses incurred by the Indemnitee in connection with such
enforcement will be paid promptly by the Company in advance of the final
disposition by such court at the written request of the Indemnitee to the
fullest extent permitted by applicable law; provided that Indemnitee will
reimburse the Company for all such costs and expenses paid by the Company or any
of its subsidiaries if and only to the extent that a court of competent
jurisdiction finally decides (and all appeals have been exhausted or the time to
file any such appeal has lapsed) that the Indemnitee is not entitled to be
indemnified by the Company for such costs and expenses under the provisions of
applicable law, the Company’s Bylaws, Certificate of Incorporation, this
Agreement, or otherwise. The burden of proving by clear and convincing evidence
that indemnification or advances are not appropriate will be on the Company.
Neither the failure of the directors, stockholders, or independent legal counsel
to have made a determination prior to the commencement of the action that
indemnification or advances are proper in the circumstances because the
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the directors, stockholders or independent legal counsel that
the Indemnitee has not met the applicable standard of conduct, will be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct.

 

3.2.2                     Standard. The Indemnitee’s Expenses incurred in
connection with any Proceeding concerning the Indemnitee’s right to
indemnification or advances in whole or in part pursuant to this Agreement will
be indemnified by the Company regardless of the outcome of the Proceeding,
unless a court of competent jurisdiction determines that each of the material
assertions made by the Indemnitee in the Proceeding was not made in good faith
or was frivolous.

 

5

--------------------------------------------------------------------------------


 

4. Other Agreements

 

4.1                               Change in Control Event. If there is a Change
in Control Event or a Potential Change in Control Event of the Company (other
than a Change in Control Event or Potential Change in Control Event that has
been approved by a majority of the Company’s Board of Directors who were
directors immediately prior to the Change in Control Event or Potential Change
in Control Event), then with respect to all matters thereafter arising
concerning the rights of the Indemnitee to be indemnified for Indemnified Costs,
the Company will seek legal advice only from independent counsel selected by the
Indemnitee, and reasonably satisfactory to the Company, and who has not
otherwise performed other services for the Company or the Indemnitee within the
last three years (“Special Independent Counsel”). The Special Independent
Counsel, among other things, will render its written opinion to the Company and
the Indemnitee as to whether and to what extent the Indemnitee would be
permitted to be indemnified under applicable law. The Company will pay, or cause
to be paid, the reasonable fees and expenses of the Special Independent Counsel.

 

4.2                               Maintenance of Liability Insurance.

 

4.2.1                     Affirmative Covenant of the Company. While the
Indemnitee continues to serve as a director or officer of the Company or any of
its subsidiaries, and thereafter while the Indemnitee is subject to any possible
Proceeding, the Company will maintain in full force and effect directors’ and
officers’ liability insurance (“D&O Insurance”) in reasonable amounts from
reputable insurers. The Company has no obligation, however, to obtain or
maintain D&O Insurance if it determines in good faith that insurance is not
reasonably available, the premium costs for insurance are disproportionate to
the amount of coverage provided, the coverage provided by insurance is so
limited by exclusions that it provides an insufficient benefit, or the
Indemnitee is covered by similar insurance maintained by a subsidiary of the
Company. The Company will notify promptly the Indemnitee upon termination of all
D&O Insurance. If the Company has D&O Insurance at the time it receives a notice
that a Proceeding has commenced, the Company will give prompt notice of such
commencement to the insurers as required by the respective policies. The Company
will thereafter take all necessary or desirable action to cause such insurers to
pay, on behalf of the Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.

 

4.2.2                     Indemnitee Named as Insured. In all D&O Insurance
policies, the Indemnitee will be named as an insured in a manner that provides
the Indemnitee the same rights and benefits accorded to the most favorably
insured of the Company’s directors and officers.

 

4.3                               Agreement to Serve. Indemnitee will serve or
continue to serve as an Agent of the Company or any of its subsidiaries for so
long as the Indemnitee is duly elected or appointed or until the Indemnitee
voluntarily resigns. Indemnitee will give written notice to the Company at least
thirty (30) days prior to voluntarily resigning.

 

6

--------------------------------------------------------------------------------


 

4.4                               Effect of this Agreement on Employment
Agreement. Any present or future employment agreement between the Indemnitee and
the Company is not modified by the terms of this Agreement. Nothing contained in
this Agreement creates in the Indemnitee any right of continued employment.

 

4.5                               Nature of Rights; Separability. The rights
afforded to the Indemnitee by this Agreement are contract rights and may not be
diminished, eliminated or otherwise affected by amendments to the Company’s
Certificate of Incorporation, Bylaws, any applicable subsidiary’s charter
documents, or agreements, including D&O Insurance policies. Each provision of
this Agreement, to the extent practicable, is a separate and distinct agreement
and independent of the others, so that if any provision of this Agreement is
held to be invalid or unenforceable for any reason, the invalidity or
unenforceability will not affect the validity or enforceability of the other
provisions. To the extent required, any provision of this Agreement may be
modified by a court of competent jurisdiction to preserve its validity and to
provide the Indemnitee with the broadest possible indemnification permitted
under applicable law.

 

4.6                               Savings Clause. If this Agreement or any
portion of it is invalidated on any ground by any court of competent
jurisdiction, then the Company will nevertheless indemnify the Indemnitee as to
Indemnified Costs with respect to any Proceeding to the full extent permitted by
any applicable portion of this Agreement that is not invalidated, or by any
applicable law.

 

4.7                               Repayment of Indemnified Costs. The Indemnitee
will reimburse the Company for all Indemnified Costs paid by the Company or any
of its subsidiaries in defending any Proceeding against the Indemnitee if and
only to the extent that a court of competent jurisdiction finally decides (and
all appeals have been exhausted or the time to file any such appeal has lapsed)
that the Indemnitee is not entitled to be indemnified by the Company for such
Indemnified Costs under the provisions of applicable law, the Company’s Bylaws,
Certificate of Incorporation, this Agreement, or otherwise. The Indemnitee will
repay such amounts advanced only if, and to the extent that, it is ultimately
determined that Indemnitee is not entitled to be indemnified for such
Indemnified Costs by the Company pursuant to this Agreement.

 

4.8                               Repayment. The Indemnitee will promptly repay
to the Company any amounts paid to the Indemnitee pursuant to other rights of
indemnification or under any insurance policy, to the extent those payments are
duplicative of payments under this Agreement.

 

4.9                               Mutual Acknowledgment. Both the Company and
the Indemnitee acknowledge that in certain cases Federal law or applicable
public policy may prohibit the Company from indemnifying its directors and
officers under this Agreement or otherwise. The Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify the Indemnitee.

 

7

--------------------------------------------------------------------------------


 

5. Indemnification Procedure

 

5.1                               Notice. Promptly after receipt of notice that
a Proceeding has commenced, the Indemnitee will, if a claim is to be made under
this Agreement, notify the Company of that fact. The failure to notify the
Company will not relieve it from any liability that it may have to the
Indemnitee except to the extent of the Company’s material damage resulting from
such failure.

 

5.2                               Company Participation. The Company will be
entitled to participate in any Proceeding at its own expense and, except as
otherwise provided below, to the extent that it may wish, the Company may assume
the defense of any Proceeding for which indemnification is sought hereunder,
with counsel reasonably satisfactory to the Indemnitee. After the Company
notifies the Indemnitee of the Company’s election to assume the defense of a
Proceeding, during the Company’s good faith defense the Company will not be
liable to the Indemnitee under this Agreement for any Expenses subsequently
incurred by the Indemnitee in connection with the defense of the Proceeding,
other than reasonable costs of investigation or as otherwise provided below. The
Indemnitee will have the right to employ the Indemnitee’s counsel in any
Proceeding, but the fees and expenses of the counsel incurred after the Company
assumes the defense of the Proceeding will be at the expense of the Indemnitee,
unless (a) the employment of counsel by the Indemnitee has been authorized by
the Company, (b) the Indemnitee has reasonably concluded that there is be a
conflict of interest between the Company and the Indemnitee in the conduct of
the defense of a Proceeding, or (c) the Company has not in fact employed counsel
to assume the defense of a Proceeding. In each of the foregoing cases the fees
and expenses of the Indemnitee’s counsel will be at the expense of the Company.
The Company will not be entitled to assume the defense of any Proceeding brought
by or on behalf of the Company or any of its subsidiaries or as to which the
Indemnitee has made the conclusion that there may be a conflict of interest
between the Company and the Indemnitee.

 

5.3                               Settlement. The Company will not settle or
compromise any Proceeding in any manner that would impose any penalty or
limitation on the Indemnitee, constitute an admission or acknowledgement of
wrongdoing, negligence or liability in such Proceeding or any future Proceeding
regarding the same or a related subject matter without the Indemnitee’s consent.
The Indemnitee will not settle or compromise any Proceeding without the
Company’s consent. Neither the Company nor the Indemnitee will unreasonably
withhold their consent or approval under this Agreement.

 

5.4                               Subrogation. If the Company pays, or causes to
be paid, Indemnified Costs, the Company will be subrogated to the extent of such
payment to all of the rights of recovery of the Indemnitee against third
parties. The Indemnitee will do all things reasonably necessary to secure such
rights, including the execution of documents necessary to enable the Company
effectively to bring suit to enforce such rights.

 

8

--------------------------------------------------------------------------------


 

6. Miscellaneous Provisions

 

6.1                               Amendments; Waivers. Amendments, waivers,
consents and approvals under this Agreement must be in writing and designated as
such. No failure or delay in exercising any right will be deemed a waiver of
such right.

 

6.2                               Interpretation; Governing Law. This Agreement
is to be construed as a whole and in accordance with its fair meaning. This
Agreement is to be interpreted in accordance with the laws of the State of
Delaware relating to indemnification of Agents.

 

6.3                               Headings. Headings of Sections and subsections
are for convenience only and are not a part of this Agreement.

 

6.4                               Consent to Jurisdiction. The Company and the
Indemnitee irrevocably consent to the jurisdiction of the courts of the State of
Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement will be brought only in the state courts of the State of
Delaware.

 

6.5                               Counterparts. This Agreement may be signed in
one or more counterparts and by facsimile, and when so signed and delivered will
have the same effect as if all signatures appeared on the same document.

 

6.6                               Successors and Assigns. This Agreement is
binding upon and inures to the benefit of each party and such party’s respective
heirs, personal representatives, successors and assigns. Nothing in this
Agreement, express or implied, is intended to confer any rights or remedies upon
any other person.

 

6.7                               Expenses; Legal Fees. Each party will pay its
own expenses in the negotiation, preparation and performance of this Agreement.
Subject to Section 3.2.2, the prevailing party in any action relating to this
Agreement will be entitled to reasonable legal fees, costs and expenses incurred
in such action.

 

6.8                               Representation by Counsel; Interpretation.
Each party acknowledges that it has been given an opportunity to be represented
by counsel in connection with this Agreement. Any rule of law, including, but
not limited to, Section 1654 of the California Civil Code, or any legal decision
that would require interpretation of any claimed ambiguities in this Agreement
against the party that drafted it, has no application and is expressly waived.

 

6.9                               Specific Performance. The Company acknowledges
that in view of the uniqueness of the matters contemplated by this Agreement,
the Indemnitee would not have an adequate remedy at law for money damages if
this Agreement is not being performed in accordance with its terms. The Company
therefore agrees that the Indemnitee will be entitled to specific enforcement of
the terms hereof in addition to any other remedy to which the Indemnitee may be
entitled.

 

9

--------------------------------------------------------------------------------


 

6.10                        Time is of the Essence. Time is of the essence in
the performance of each provision of this Agreement.

 

6.11                        Notices. Any notice to be given hereunder must be in
writing and will be deemed effective upon personal delivery, upon delivery by
confirmed facsimile or electronic transmission (in either case with duplicate
original sent by United States mail) or, if sent by United States mail, three
(3) business days after deposit with the United States Post Office, by
registered or certified mail, postage prepaid and addressed as follows (or to
another address designated in writing by a party):

 

 

If to the Company:

Power-One, Inc.
740 Calle Plano
Camarillo, California 93012-8583
Attention: President

 

If to the Indemnitee:

At the Indemnitee’s most recent address on the books and records of the Company
or at such other address as Indemnitee indicates to the Company

 

The parties have signed this Agreement as of the date first written above.

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

POWER-ONE, INC.:

 

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

10

--------------------------------------------------------------------------------

 